 In the Matter Of UNITED STATES RUBBER COMPANY, EMPLOYERandIN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL No. 11,A. F. L., PETITIONERCase No. 21-RC-239.-Decided January 6, 19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.At the hearing, theIntervenor' moved to dismiss the instant petition on the ground thatthe unit sought by the Petitioner is inappropriate.For reasons here-inafter discussed, the motion is denied.The hearingofficer's rulingsmade at the hearing are free from prejudicial error and are herebyaffil mecl. ,Upon the entire record in this case, the Board2 finds : 81.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act 42.The labor organizations named above claim to represent em-ployees of the Employer.3.A question affectingcommerce exists concerningthe representa-tion of employees of the Employer, within themeaning ofSection9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The petitionerseeks aunit composed of all maintenance and con-structionelectriciansemployed in themaintenancedepartment ,at theEmployer's Los Angeles plant, including helpers, but excludi.xlg allother production and maintenance employees,office and clerical em-ployees, and supervisors, as defined in the Act.The Intervenor1LocalNo. 44,United Rubber,Cork, Linoleum and Plastic Workers of America, CIO.2 Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-man panel consistingof the undersigned Board Members[Chairman Herzog and Members Houston and Murdock].3On September 2, 1948, the Intervenor submitted a letter to the Board in the nature of amotion to reopen the record for the purpose of introducing additional evidence.Inasmuchas the motion contained no offer of proof or other indication of the nature of the evidence,it is hereby1 nie$,4 SeeMatter of Samson Tire and Rubber Company, 2 N. L.R. B. 148.'81 N. L. R. B., No. 5.17 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontends that the proposed unit is inappropriate because of theprevious history of collective bargaining on a plant-wide basis.5In addition, the Intervenor contends that the electricians are integratedinto the entire production process inasmuch as the plant uses onlyelectrical power, and therefore requires the continuous presence ofelectricians.The Employer also opposes the unit sought by the Peti-tioner, contending that severance of the electricians from the remainderof the plant production and maintenance employees will disrupt exist-ing harmonious relations between the Employer and the Intervenor.The Employer has no classification of journeyman electrician andmaintains no regular apprenticeship training program. It classifiesits electrical employees as first-class electricians, second-class electri-cians, and helpers.Generally, the Employer employs men who havebeen trained as electricians elsewhere, but on two occasions it hastransferred employees from other departments of the plant with pre-vious electrical experience into the department as second-class elec-tricians.The record shows that the Employer requires from a year to18 months for a helper to become a second-class electrician and approx-imately another 2 years to become a first-class electrician.6No pre-vious electrical experience is required to become a helper, but onceassigned he works exclusively with the electricians.At the presenttime there are 2L employees ifl the electrical department, 17 of whomare classified as first-class electricians, 4 are classified as second-classelectricians, and 1 is classified as a helper.The proposed craft unitwould include all electrical employees at the plant.The operations of the Employer are wholly dependent on electricalpower and it is the responsibility of the electricians to maintain allelectrical equipment and make immediate repairs in case of break-downs.They repair and maintain electrical lines, switches, motors,contacts, outlets, and sources of supply and bend conduit pipe.Theelectricians also install electric motors, switches, fuse boxes and othernew and original electrical equipment purchased by the Employer.They use ohm-meters, watt-meters, potentiometers, ammeters, andother electrical instruments peculiar to the electrical craft.The elec-tricians have worked with other maintenance department employeesin repairing or installing equipment but perform only electrical workand there has been no interchange of jobs or duties.The electricians have their own toolroom physically separated fromthe rest of the plant.They are separately supervised by the electrical"The Intervenor was certified by the Board as the bargaining agent for all the employeesin the Employer's Los Angeles plant in 1936 and has had collective bargaining agreementson this basis since that time.6There is some conflict in testimony in the record on this point but these periods of timeare based on the experience of employees in the proposed unit. UNITED STATES RUBBER COMPANY19foreman or chief electrician.They are hired and discharged by thechief electrician, and they have their own departmental seniority aswell as plant seniority.The electricians are paid at a higher hourlyrate than the operators in the plant but otherwise have the samebenefits and rights as to vacations, grievances, etc.We have held that employees engaged in craft work of a distinctivenature, possessing skills and performing duties similar to those ofthe maintenance and construction electricians here, may be severedfrom an existing plant-wide unit according to their wishes as ex-pressed in a self-determination election, despite a history of bargain-ing on a broader basis.7And, contrary to the contention of the Inter-venor, we have permitted craft severance in the rubber manufacturingindustry under the conditions set forth above.8However, even in the presence of distinct craft characteristics, wehave denied the severance of electricians from a plant-wide unit wherethe work performed by the electricians was an integral and insep-arable part of a production process.9Relying on this exception, asexpressed in theFordcase, the Intervenor contends that the electri-cians in the instant case perform their duties in such close coordinationwith other maintenance and production employees as to constitute apart of a highly integrated production system.We believe, however,that the cases are distinguishable.In theFordcase, we found thatthe maintenance electricians involved therein were regularly assignedto portions of the assembly line process and that their work was essen-tially a part of that process, with duties regular and routine in nature.The record in the present case clearly indicates that the maintenanceand construction electricians are not regularly assigned to any portionof the plant or production process, but have assignments that takethem to all parts of the plant to perform jobs that vary as to type andcircumstance.-Admittedly, the electricians are essential to the con-tinuous operation of the plant; but this fact, standing alone, does notbring this case within the principle enunciated in theFordcase."We find that the electrical maintenance and construction employees,including regularly assigned electricians' helpers, but excluding all7 SeeMatter of Mergenthaler Linotype Company,80 N L. R B 132;Matter of LockheedAircraft Corporation,77 N. L.R B. 501;Matter of Hughes Tool Company, 77N. L. R. B.1193;Matter of Waldorf Paper ProductsCo., 76 N. L R. B 127.8Matter of General Tire and Rubber Company,79 N. L. R. B. 580;Matter of B. F. Good--rich Company,75 N. L. R. B. 1142;Matter of Goodyear Synthetic RubberCo.,74 N. L.it.B. 419.9Matter of Ford Motor Company (Maywood Plant),78 N. L. it. B. 887. See alsoMat-ter of National Tube Company,76 NL it.B. 1199;Matter of Dodge San Leandro Plant,80 N. L R B. 1031.10SeeMatter of Mergenthaler Linotype Company,footnote7, supra; Matter of HunterPacking Company,79 N. L.it. B. 197." SeeMatter of Gaylord Container Corporation,80 N. L.R B. 1201;Matter of SeegerRefrigerator Company,80 N. L. It. B 586.829595-50-vol. 81-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDother production and maintenance employees, office and clerical em-ployees, and supervisors as defined in the Act, may constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.However, we shall make no finalunit determination at this time, but shall be guided in part by thedesires of these employees as expressed in the election hereinafterdirected.If, in this election, a majority of the employees voting selectthe Petitioner, they will be taken to have indicated their desire toconstitute a separate bargaining unit.If, however, a majority of suchemployees select the Intervenor, they will be taken to have indicatedtheir desire to continue to be represented by the Intervenor as part ofthe existing unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives forthe purposes of collective bargaining with the Employer, an electionby secret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Twenty-First Region,and subject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, as amended, among the em-ployees described in paragraph numbered 4, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are notentitled to reinstatement, to determine whether they desire to be repre-sented, for purposes of collective bargaining, by International Broth-erhood of Electrical Workers, Local No. 11, A. F. L., or by Local No.44, United Rubber, Cork, Linoleum, and Plastic Workers of America,CIO, or by neither.